DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for human kidney transplant patients using the age of the patient at transplant and time of testing, does not reasonably provide enablement for the breadth of the claims as currently recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention


The breadth of the claims
The claims are drawn to the prediction of operational tolerance in a subject, encompassing the use of any two clinical parameters, such as weight, blood pressure, gender, etc., and the application to any transplant, including heart, lung, liver, etc., and to any subject, including humans, dogs, birds, whales, etc.

Quantity of Experimentation
The amount of experimentation required to adapt the practice of predicting operational tolerance with any clinical parameters, or for any transplant situations, or for any types of subject would be large, that one would need to essentially repeat all the work applicants have done with regard to human kidney transplant patients (claims 6-7, 14, 16) and the two clinical parameters recited in claims 2, 9 and 17. 

The unpredictability of the art and the state of the prior art
It would not be predictable whether applicant’s findings would apply when using other clinical parameters or with other types of transplant patients.

Working Examples
The applicant provides a working example, where operational tolerance is predicted according to these clinical parameters (i.e. age of subject at transplant time and age of subject at test time), and these types of patients (i.e. human kidney transplant patients). The amount of direction and the working example provided in the specification were limited compared to the wide breadth of the claims.

Guidance in the Specification.
There is no guidance provided for what other clinical parameters could be taken into account, or how to determine what other types of transplant patients could be predicted for tolerance using the recited genes.

Level of Skill in the Art
The level of skill in the art is deemed to be high.

Conclusion
Based on the breadth of the claims, the limited working examples, the unpredictability in the art, and the large amount of experimentation required to practice or verify the method with regard to other clinical parameters or other types of transplant patients, balanced only by the generally high level of skill in the art, the claims are deemed to stretch beyond the bounds of that which Applicant has enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1, 9, and 16 recites a mathematical equation:

    PNG
    media_image1.png
    119
    769
    media_image1.png
    Greyscale

	However, the claims fail to define the βi, Exprs, βtest time, agetest time, βtrans time, agetrans time, intercept, and scaling coefficient. The scope of the claimed invention is uncertain.
	
	Claims 2-8, 10-15 and 17-21 inherit and do not remedy the deficiencies of independent claims 1 and 11.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 10, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 10, 17 recites that the two clinical parameters are the age of the subject at test time and the age of said subject at transplantation time. Given that the independent claims 1, 8, and 16 already teaches the cSoT score is calculated based on an equation comprising variables, e.g. agetest time and agetrans time, claims 2, 10 and 17 fail to further limit the subject matter of the independent claims, test time and agetrans time denotes the age of the subject at test time and the age of said subject at transplantation time, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 16-21 are directed to an abstract idea, specifically a mathematical calculation of a score according to variables including gene expressions and ages.
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claim 1-8 and 16-21 are directed to processes and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claim 1-8 and 16-21 are directed to an abstract idea, specifically a mathematical calculation of a score according to variables including gene expressions and ages. It can also be considered as being directed to a natural correlation between the expression levels of certain genes and immune tolerance.

Regarding step 2A, Prong 21-8 and 16-21 do not recite any additional elements. The abstract idea of identifying an operationally tolerance subject by comparing a calculated score to a reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baron et al. (Kidney International, 2015; cited in IDS) teaches a gene signature of operational tolerance, which comprises genes ID3, AKR1C3, CD40, CTLA4, TCL1A and MZB1 (Fig. 6 “(b) Experimental validation of the meta-signature. The expression of the 20 top ranked biomarkers discriminating tolerant (TOL) from stable (STA) recipients is assessed in a new collection of 48 samples.”; note genes ID3, AKR1C3, CD40, CTLA4, TCL1A and MZB1 are among the top biomarkers of the gene signature of operational tolerance, according to Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 1637                                                                                                                                                                                         
/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637